Appeal by defendant from a judgment of the County Court, Suffolk County, rendered May 3, 1972, convicting him of arson in the first degree and five counts of murder, upon a jury verdict, and imposing sentence. Judgment affirmed. The material points advanced by appellant and urged by his counsel do not constitute grounds for reversal as a matter of law because there were no timely protests of error, taken by objections or exceptions, as to the proof admitted, or as to the trial court’s failure to charge on the effect of a delayed arraignment (CPL 470.05, subd. 2). The ease, therefore, comes down to the question whether this court should reverse in the interests of justice (see People v. Farruggia, 41 A D 2d 894, 895). On this record we decline to do so. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Brennan, JJ., concur.